IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FREDERICK MUTUAL INSURANCE                : No. 617 EAL 2018
COMPANY                                   :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
DN CONSTRUCTION, LLC, DN                  :
CONSTRUCTION COMPANY, LLC,                :
ORALIA MARIBEL MARTINEZ,                  :
INDIVIDUALLY, AND AS                      :
ADMINISTRATOR AD PROSEQUENDUM             :
OF THE ESTATE OF LUIS ARMANDO             :
JIMENEZ MATUTE, DECEASED AND              :
BAYRON EMANUEL JIMENEZ                    :
MARTINEZ                                  :
                                          :
                                          :
PETITION OF: DN CONSTRUCTION,             :
LLC & DN CONSTRUCTION COMPANY,            :
LLC                                       :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.